Affirmed and Memorandum Opinion filed August 26, 2014.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-14-00068-CR

             DARIAN SA VON BRICE CARAWAY, Appellant

                                      V.
                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 185th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1367430

                MEMORANDUM                    OPINION


      Appellant appeals his conviction for aggravated robbery. Appellant’s
appointed counsel filed a brief in which she concludes the appeal is wholly
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
45 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2